Citation Nr: 0946444	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral ankle sprains has been 
received. 

2.  Entitlement to service connection for bilateral ankle 
sprains.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from May 1986 to September 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The Veteran was scheduled for a Board hearing in May 2006.  
Prior to the hearing, the Veteran's representative indicated 
that the Veteran wished to cancel his hearing and instead 
submit additional evidence, which he has done.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2009).  

In light of the Board's favorable decision on the claim to 
reopen, the Board has characterized the appeal as 
encompassing the two matters set forth on the title page.  

The issue of entitlement to service connection for bilateral 
ankle sprains is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
ankle sprains was denied as not well grounded in an April 
1999 rating decision.  The Veteran did not initiate an appeal 
of this decision, and thus the decision became final.  

2.  The evidence received since the April 1999 rating 
decision is new and, when considered with the previous 
evidence of record, it relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral ankle sprains.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for bilateral ankle sprains.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

Claim to Reopen

The Veteran's claim for service connection for bilateral 
ankle sprains was denied as not well grounded in an April 
1999 rating decision.  The Veteran did not initiate an appeal 
of this decision, and thus the decision became final.  The 
evidence of record at the time included service treatment 
records showing treatment for bilateral ankle sprains and a 
VA examination report showing no abnormalities of the ankles.  
The basis of the denial was that there was no evidence of a 
current disability.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The pertinent evidence added to the record since the April 
1999 rating decision includes private medical records and a 
letter from Dr. H.  An August 2001 record reflects that the 
Veteran injured his right ankle the night before playing 
volleyball.  A record later that month reflects that x-rays 
of the ankle showed no fracture but some widening of the 
tibiotalar joint on inversion stress view.  The diagnosis was 
of a right ankle sprain with a history of recurrent ankle 
sprains.  A September 2003 record reflects that x-rays showed 
mild spurring of the anterior lip of the distal tibia on the 
left but not on the right.  The Veteran reported injuring his 
ankles in service and showed Dr. H. documentation of multiple 
physician visits regarding each ankle.  The diagnosis was of 
a long history of recurrent problems with both ankles that 
probably started in service.  That same day, Dr. H. wrote a 
letter stating that the Veteran probably injured his ankles 
in service and has a slight amount of spurring at the 
anterior lip of the left distal tibia which is probably 
posttraumatic in origin.  

The Board finds that the above evidence is new and material 
in that it indicates that the Veteran now has a disability of 
the ankles that may be related to in-service injuries.  As 
such, this new evidence materially alters the previous 
evidentiary picture and establishes a necessary fact and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. §§ 3.156, 3.303 (2009).  It is thus new and 
material evidence within the meaning of applicable law and 
regulations.  New and material evidence having been received, 
the claim for service connection for bilateral ankle sprains 
is reopened.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral ankle 
sprains has been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim for service connection for 
bilateral ankle sprains, on the merits.

As noted above, the Veteran was treated in service for 
bilateral ankle sprains.  A July 1997 separation examination 
report, however, reflects a normal clinical evaluation of the 
feet and lower extremities.  Since discharge, he has been 
found to have posttraumatic arthritic changes of the left 
ankle and widening of the tibiotalar joint of the right 
ankle, which was reportedly suggestive of ligamentous laxity.  
Further, a private physician has opined that the Veteran's 
bilateral ankle problems probably started in service.

Given the above, the Board finds that the Veteran should be 
afforded a VA examination to determine whether he has a 
disability of either ankle, and, if so, whether either 
disability had its onset in service or is related to service.  

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bilateral ankle sprains.  
His claims file should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(at least 50 percent probable) that the 
Veteran has a disability of either ankle, 
and, if so, whether either disability had 
its onset in service or is related to 
service.  In rendering the opinion, the 
examiner should state whether widening of 
the tibiotalar joint of the right ankle is 
a disability.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  Thereafter, the RO should readjudicate 
the claim, with consideration of all 
additional evidence associated with the 
claims file since the issuance of the 
December 2005 statement of the case.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


